Citation Nr: 1756269	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-24 112	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than anxiety and mood disorders, to include posttraumatic stress disorder (PTSD), polysubstance abuse, and/or bipolar disorders, to also include as secondary to service-connected lumbar spine disability. 

2.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.


ORDER

The appeal for entitlement to service connection for a psychiatric disorder other than anxiety and mood disorders, to include posttraumatic stress disorder (PTSD), polysubstance abuse, and/or bipolar disorders, to also include as secondary to service-connected lumbar spine disability is dismissed. 

The appeal for an initial evaluation in excess of 20 percent for a lumbar spine disability is dismissed.

FINDINGS OF FACT

1.  In an October 2017 statement, submitted after the issues on appeal had already been certified to the Board, the Veteran's representative, on behalf of the Veteran, requested that his claims for (1) service connection for a psychiatric disorder other than anxiety and mood disorders, to include posttraumatic stress disorder (PTSD), polysubstance abuse, and/or bipolar disorders, to also include as secondary to service-connected lumbar spine disability and (2) an initial evaluation in excess of 20 percent for a lumbar spine disability be withdrawn. 

2.  In a November 2017 letter, VA indicated that it had discontinued action on the Veteran's psychiatric disorder other than anxiety and mood disorders claim.

3.  To date, the Veteran has not subsequently indicated that he wished to continue on with his claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a psychiatric disorder other than anxiety and mood disorders, to include posttraumatic stress disorder (PTSD), polysubstance abuse, and/or bipolar disorders, to also include as secondary to service-connected lumbar spine disability are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in April 2014.  In May 2016, the Board remanded this matter for further evidentiary development.

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (a).

In a written statement received by VA in October 2017, the Veteran's representative, on behalf of the Veteran, requested that his open and pending claims of service connection for a psychiatric disorder other than anxiety and mood disorders, to include posttraumatic stress disorder (PTSD), polysubstance abuse, and/or bipolar disorders, to also include as secondary to service-connected lumbar spine disability and an initial evaluation in excess of 20 percent for a lumbar spine disability.

The Veteran's October 2017 statement was received after the claims on appeal were certified to the Board.

In a November 2017 letter to the Veteran, VA informed the Veteran that it had discontinued action on his psychiatric disorder other than anxiety and mood disorders claim based on his October 2017 written correspondence.  VA instructed the Veteran that if he did not intend to withdraw the claim, he had 30 days from the date of this letter to provide VA with that information.  The Veteran did not rescind his withdrawal of the claim.  Thus, the Board has determined that the Veteran withdrew his appeal with respect to this issue, and there remains no allegation of errors of fact or law for appellate consideration.  

Similarly, although VA did not inform the Veteran that it had discontinued action on his claim for an initial evaluation in excess of 20 percent for a lumbar spine disability, the Veteran's representative's October 2017 statement served to unambiguously withdraw the Veteran's claim.  Therefore, a "case or controversy" with respect to the issue articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

Accordingly, the Board does not have jurisdiction to review the appeal as to these claims, and they are dismissed.  38 U.S.C.A. § 7105 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Penelope E. Gronbeck, Attorney at Law 


Department of Veterans Affairs


